                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               NORTHERN DIVISION


KATHY M. WHITFIELD                                                        PLAINTIFF


VS.                          CASE NO. 1:18CV00094 BRW/PSH


NANCY A. BERRYHILL,
Acting Commissioner, Social
Security Administration                                                   DEFENDANT



                   PROPOSED FINDINGS AND RECOMMENDATION

                                       INSTRUCTIONS



       The following recommended disposition has been sent to United States District Court Judge

Billy Roy Wilson. You may file written objections to all or part of this Recommendation. If you

do so, those objections must: (1) specifically explain the factual and/or legal basis for your

objection; and (2) be received by the Clerk of this Court Clerk within fourteen (14) days of this

Recommendation. By not objecting, you may waive the right to appeal questions of fact.



                                        DISPOSITION


       Plaintiff Kathy M. Whitfield (“Whitfield”), moves for voluntary dismissal pursuant to

Federal Rule of Civil Procedure 41(a). For good cause shown, the Court recommends that the

motion be granted, and the case dismissed without prejudice.


                                               1
IT IS SO ORDERED this 13th day of May, 2019.




                                 UNITED STATES MAGISTRATE JUDGE




                                   2
